Parker, J.
The plaintiff commenced this action in the superior court to recover damages resulting to it from alleged false and fraudulent representations made by the defendant inducing it to purchase from the Betz Mescher Company, a corporation, a second-hand donkey engine. The cause was tried before the court and a jury. At the close of the evidence, the court directed a verdict in favor of the defendant, which the jury returned. Judgment was rendered accordingly. The plaintiff has appealed.
The controlling facts are not in dispute. Appellant purchased the engine from the Betz Mescher Company through respondent as agent of that company, at an agreed price of $600. The purchase price was paid by appellant to respondent, and by him turned over to the Betz Mescher Company. Thereafter appellant lost the engine because of the *455defective title of the Betz Meseher Company thereto at the time of the sale. The alleged false representations made by respondent to appellant inducing the sale were that the Betz Meseher Company had good title to the engine and right to convey the same. It is undisputed however that no representations whatever were made by respondent to appellant relating to the title orally, in the negotiations leading up to the sale. The only representations made as to title were those of the usual covenants of warranty of title which were contained in the bill of sale executed for the conveyance of the engine. This was a bill of sale executed by Betz Meseher Co. by C. T. Meseher.
There is but little evidence tending to show what knowledge respondent had of the title to the engine, but what little there is tends to show that he honestly believed that the Betz Meseher Company had, at the time of the sale, perfect title to the engine and a right to sell it. Respondent was apparently fully authorized to make the sale for the Betz Meseher Company so far as his agency authority is concerned, and no contention is made to the contrary. The facts indicate that appellant may have a good cause of action against the Betz Meseher Company upon its warranty, but it seems clear to us that sufficient has not been shown to support a charge of fraudulent representation against respondent. He is not shown to have made any representations personally. In so far as the language of the covenants of warranty is concerned, it is the language of the Betz Meseher Company. That language having been used by it through respondent as its agent, might render him responsible therefor if known by him to be false, but not otherwise. 20 Cyc. 24.
The judgment is affirmed.
Mount, Gose, Crow, and Chadwick, JJ., concur.